UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1176



In re: GARY IVAN TERRY,

                    Petitioner.



            On Petition for Writ of Prohibition. (1:14-mc-00042-TDS-JLW)


Submitted: May 18, 2018                                           Decided: May 25, 2018


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Ivan Terry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Ivan Terry petitions for a writ of prohibition, seeking an order invalidating the

registration of a judgment against him. He also has moved for the disqualification of all of

the judges of this court and the transfer of this petition to a different circuit court. We deny

the motion to recuse the judges of this court because Terry has not identified any basis for

disqualification.

       “[A] writ of prohibition is a drastic and extraordinary remedy which should be

granted only when the petitioner has shown his right to the writ to be clear and

undisputable,” In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983), and that there are no

other adequate means of relief, In re Bankers Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

Moreover, a writ of prohibition may be used as a substitute for appeal. Vargas, 723 F.2d

at 1468.

       Terry has failed to demonstrate that he is entitled to the relief he seeks. Accordingly,

we deny the petition for writ of prohibition. We also deny Terry’s motion to use his

wages—which are under a garnishment order—to pay his filing fee and to retain counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                         PETITION DENIED




                                               2